            Case 6:20-bk-00651-KSJ            Doc 29      Filed 06/05/20        Page 1 of 3



                           UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION
                                   www.flmb.uscourts.gov


In re :                                                              Case No. 6:20-bk-00651-KSJ
                                                                     Chapter 7
Raymond Tang,

                               Debtor(s).
________________________________________/


          TRUSTEE’S MOTION FOR TURNOVER OF PROPERTY OF THE ESTATE


          Trustee, Emerson C. Noble, by and through his undersigned counsel (“Special Counsel”),
moves this Court for an Order requiring Debtor, Ramond Tang (“Debtor”), to turnover property of
the estate and in support of this Motion, states as follows :


            NOTICE OF OPPORTUNITY TO OBJECT AND REQUEST FOR HEARING

 Pursuant to Local Rule 2002-4, the Court will consider the relief requested in this paper without further
notice or hearing unless a party in interest files a response within 30 days from the date set forth on the
attached proof of service, plus an additional 3 days for service if any party was served by U. S. Mail.
You should read these papers carefully and discuss them with your attorney, if you have one. If the paper
is an objection to your claim in this bankruptcy case, your claim may be reduced, modified or eliminated.

If you object to the relief requested in this paper, you must file a response with the Clerk, U.S. Bankruptcy
Court, 400 W. Washington St., Ste. 5100, Orlando, FL 32801, and serve a copy on U. S. Trustee, 400
W. Washington St., Ste. 1100, Orlando, FL 32801, and on Emerson C. Noble, Trustee, Post Office Box
622798, Oviedo, FL 32762-2798; Kristen L. Henkel, Esq., 3560 S. Magnolia Ave., Orlando, FL 32806,
and any other appropriate persons within the time allowed. If you file and serve a response within the
time permitted, the Court will either schedule a hearing and notify you of a hearing or consider the
response and grant or deny the relief requested without a hearing.

If you do not file a response within the time permitted, the Court will consider that you do not oppose
the relief requested in the paper, will proceed to consider the paper without further notice and hearing,
and may grant the relief requested.



    1. Debtor filed a Chapter 7 bankruptcy petition on February 3, 2020.
    2. Debtor scheduled a 100% ownership interest in real property (“Property”) more
particularly described as follows:
          Case 6:20-bk-00651-KSJ              Doc 29      Filed 06/05/20       Page 2 of 3



        Lot 5 and the South 4.0 feet of Lot 10, BRIGHTON PLACE, according to the plat
        thereof as recorded in Plat Book 4, Page 192, of the Public Records of Osceola County,
        Florida.

        Parcel ID # R252529-263100010050
        a/k/a 1855 Cavalier Ct., Kissimmee, FL 34744
    3. Debtor did not exempt the Property on Schedule C. Furthermore, Debtor indicated his intent
to surrender the Property on his Statement of Intention. Therefore, by operation of law, the Property
is part the bankruptcy estate pursuant to 11 U.S.C. §541(a).
    4. Debtor’s schedules reflect the Property is encumbered by the mortgage of Wells Fargo Bank
(“Secured Creditor”).
    5. Secured Creditor obtained an Order (docket no. 25) granting their motion for relief from
stay effective August 17, 2020.
    6. At the Chapter 7 §341 meeting held on March 11, 2020, the Trustee discussed his intent to
market the property for short sale, the process, and the necessity of the Debtor’s cooperation with
the estate’s realtor. Debtor was instructed to allow estate’s realtor access to the property in order to
conduct a valuation necessary to list the property for sale.
    7. Debtor completed a property profile report, supplied by Special Counsel, and provided
supporting documents. However, as of this date, Debtor has not responded to repeated attempts by
the estate’s realtor to make an appointment to conduct the valuation.
    8. Trustee and Special Counsel notified Counsel for Debtor on numerous occasions of Debtor’s
lack of cooperation, but such notifications have not resulted in satisfactory arrangements.
    9. Debtor continues to occupy the Property and deny access to estate’s realtor.

        WHEREFORE Trustee requests entry of an Order, pursuant to 11 U.S.C. §542(a), directing
the Debtor to vacate and turn over the property within ten (10) days of entry of an Order granting
this Motion.
        Dated June 5, 2020.
                                                   /s/ Kristen L. Henkel
                                                   Kristen L. Henkel, Esq.
                                                   Florida Bar No. 81858
                                                   M. E. Henkel, P.A.
                                                   3560 South Magnolia Avenue
                                                   Orlando, Florida 32806
                                                   Telephone : (407) 438-6738
                                                   Facsimile : (407) 858-9466
                                                   khenkel@mehenkel.com
          Case 6:20-bk-00651-KSJ          Doc 29      Filed 06/05/20      Page 3 of 3



                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing Motion for Turnover
has been sent by United States Mail, first class, postage pre-paid, or by electronic delivery to:
Raymond Tang, 1855 Cavalier Court, Kissimmee, FL 34744, Debtor(s); A. Clifton Black, Attorney
at Law, 100 North John Young Parkway, Suite B, Kissimmee, FL 34741, Debtor(s)’ Attorney;
Office of the Assistant United States Trustee, 400 W. Washington St., Ste. 1100, Orlando, Florida
32801, on June 5, 2020.


                                               /s/ Kristen L. Henkel
                                               Kristen L. Henkel, Esq.
